Citation Nr: 1224886	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-27 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the reduction in the evaluation of the Veteran's service-connected prostate cancer from 100 percent to 20 percent was proper.  


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from February 1964 to February 1966.  

Initially, in a May 2008 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, proposed to reduce the evaluation of the Veteran's service-connected prostate cancer from 100 percent to 20 percent.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision in which the RO effectuated the proposed reduction and decreased the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent, effective April 1, 2009.  

The Board observes that, in the course of his appeal to the Board, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO in June 2010.  Such hearing was scheduled for March 2011; however, prior to the hearing, the Veteran submitted a statement earlier in March 2011 requesting that his DRO hearing be canceled and his appeal forwarded to the Board.  Therefore, the Board finds that the Veteran's request for a DRO was withdrawn.

The Board also notes that additional treatment records were associated with the claims file in February 2012, after the issuance of the most recent supplemental statement of the case in September 2011 without a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Such records only note a history of past prostate carcinoma without findings or current symptomatology.  Therefore, they are essentially duplicative of the evidence already of record and, as such, not relevant.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent; the RO promulgated that proposed reduction in a January 2009 rating decision and the Veteran's evaluation was decreased to 20 percent effective April 1, 2009.

2.  The RO's decision to reduce the Veteran's evaluation for prostate cancer from 100 percent to 20 percent was supported by the evidence contained in the record at the time of the reduction and was made in compliance with applicable due process laws and regulations.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected prostate cancer from 100 percent to 20 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.344, 4.104, Diagnostic 
Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this regard, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) . 

In the instant case, a May 2008 notice letter sent in connection with the rating decision proposing to reduce the rating for prostate cancer provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could be a statement from a physician with detailed findings about his condition.  He was also notified that he could request a personal hearing so that he could provide testimony on this matter.  He was further informed that, if he did not request a hearing or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.

With regard to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and United States Court of Appeals for the Federal Circuit have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in May 2008 prior to the January 2009 rating decision on appeal that reduced the rating for prostate cancer from 100 percent to 20 percent.  Thus, there is no timing error.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence of record includes VA and private medical records, and VA examination reports dated February 2008, April 2009, and July 2011.  

The Board notes that the Veteran's Social Security Administration records are also associated with the claims file and include untranslated Spanish documents.  However, as such documents are dated in the 1970's and 1980's, i.e., prior to November 2006, the date service connection for such disability was awarded; and April 2009, the effective date of the reduction on appeal, the Board finds that they are irrelevant to the issue on appeal and no prejudice results to the Veteran in proceeding with a decision without translating such documents.  The Board further finds that the VA examinations obtained are adequate to decide the Veteran's appeal as they contain findings relevant to the residuals of his prostate cancer, addressing the relevant rating criteria.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

By way of background, the Board notes that the Veteran filed a claim for service connection for prostate cancer in November 2006.  In a January 2007 rating decision, service connection for such disability was granted and an initial 100 percent evaluation as assigned, effective November 2, 2006, the date VA received the Veteran's claim.  In a May 2007 rating decision, the RO continued the 100 percent rating as it was observed that, while recent evidence, to include a February 2007 VA examination, demonstrated that the Veteran's prostate cancer had improved, sustained improvement was not definitively established.  Such rating decision advised the Veteran that, since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  

Thereafter, the Veteran underwent a review examination in February 2008 and, in a May 2008 rating decision, the RO proposed to reduce the evaluation of the Veteran's service-connected prostate cancer from 100 percent to 20 percent as findings from recent VA examinations revealed that his prostate cancer had improved.  Subsequently, in a January 2009 rating decision, the RO decreased the evaluation for the Veteran's service-connected prostate cancer from 100 percent to 20 percent effective April 1, 2009.  On appeal, the Veteran contends that the reduction of the disability rating was improper.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation  payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).  

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations.  Third, it must be determined whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

As an initial matter, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction was issued in May 2008, the Veteran was notified in an accompanying May 2008 letter that he had 60 days to present additional evidence and had the right to request a personal hearing on the matter.  The Veteran did not submit additional evidence, but new VA treatment records were associated with the claims file.  Furthermore, he did not request a personal hearing.  Subsequently, the final rating decision was issued in January 2009, accompanied by a January 26, 2009, notice letter.  Such rating decision reduced the 100 percent rating for prostate cancer to 20 percent.  The effective date of the reduction, April 1, 2009, was after expiration of the 60-day period from the date of notice of the final rating action as set forth in the applicable VA regulation.  38 C.F.R. § 3.105(e).  Therefore, the Board finds that the RO complied with applicable due process laws and regulations in promulgating the proposed reduction.

The Board further finds that the RO's decision to reduce the Veteran's evaluation for prostate cancer from 100 percent to 20 percent was supported by the evidence contained in the record at the time of the reduction.  In this regard, a 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a Veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

As indicated below, the evidence fails to demonstrate that the Veteran's prostate cancer results in renal dysfunction during the relevant time period.  Therefore, the Veteran's prostate cancer is rated based on voiding dysfunction.  Such is rated by the particular condition, such as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. 
§ 4.115a.

For a rating based on urinary frequency, a 40 percent evaluation is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.  A 10 percent evaluation is warranted for a daytime voiding interval  between two and three hours, or; awakening to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.

In February 2008, the Veteran was afforded a VA examination so as to determine the current residuals of his prostate cancer.  During the examination, a review of the Veteran's medical records revealed that he underwent a radical retropubic prostatectomy in September 2006.  A final pathology revealed the margins of resection were free from tumors.  During the examination, the Veteran reported his side effects included stress urinary incontinence and erectile dysfunction.  The examiner noted the Veteran's diagnosis was in June 2006 and has not had any antineoplastic treatment since.  The examiner further noted no general systemic symptoms due to genitourinary disease.  The Veteran reported urinary urgency, dribbling, and retention.  He denied hesitancy or difficulty starting stream, weak or intermittent stream, dysuria, straining to urinate, hematuria, and urethral discharge.  He reported a urinary frequency (daytime voiding interval) of two to three hours and nocturia three times a night.  The Veteran also indicated that he had urinary leakage in the form of stress incontinence and had intermittent use of appliances.  He denied a history of recurrent urinary tract infections, but reported a history of obstructed voiding (urinary retention).  However, it was noted that such obstruction had not caused recurrent urinary tract infections.  He also reported a history of urinary tract stones, but was on a special diet of low salt and protein.  No catheterization or dilations were required.  There was no history of renal dysfunction or renal failure, acute nephritis, or hydronephrosis.  The examiner found no evidence of residual neoplasm in the Veteran.  It was noted that he had erectile dysfunction as a result of his prostate surgery.  PSA was less than .003 ng/ml.  The diagnosis was prostate adenocarcinoma and stress urinary incontinence.  

VA medical records show the Veteran was treated for a urinary tract infection in August 2008.  Antibiotics were prescribed and, upon his return approximately two weeks later, there was no mention of the infection.  Such records also reflect that urinary incontinence is included on the Veteran's problem list.

Therefore, at the time of the RO's January 2009 rating decision effectuating the reduction, the Board finds that the evidence reflected no evidence of residual neoplasm and a PSA of less than .003.  Moreover, at such time, the Veteran's prostate cancer residuals were manifested by urinary frequency (daytime voiding interval) of two to three hours, nocturia three times a night, and urinary leakage in the form of stress incontinence requiring intermittent use of appliances.  Based on the applicable rating criteria discussed above, such residual manifestations are consistent with a 20 percent rating.  

The Board observes that, in connection with his March 2009 notice of disagreement, the Veteran submitted a February 2009 statement from Dr. Ortiz in which the physician indicated that, since the Veteran's prostatectomy, he developed erectile dysfunction, has urinary frequency three to four times daily, has a constant desire to void with only a small quantity being voided at night, and requires the use of absorbent material.  

However, at the April 2009 VA examination, while the Veteran reported urinary urgency and dribbling, he had urinary frequency (daytime voiding interval) of two to three hours, nocturia times four, and no urinary leakage.  At the July 2011 VA examination, he again indicated that he experienced urinary urgency and dribbling.  The Veteran also had urinary leakage in the form of urinary incontinence that required the wearing of absorbent material that must be changed less than two times a day, which is consistent with a 20 percent rating under the criteria pertinent to urinary leakage.  Moreover, at both VA examinations, there was no history of recurrent urinary tract infections, obstructed voiding, renal dysfunction, renal failure, acute nephritis, or hydronephrosis.  PSA was noted to be less than .003 mg/ml as of August 2008.  

Therefore, the Board finds that the preponderance of the evidence dated since the issuance of the January 2009 rating decision reducing the Veteran's disability rating for his prostate cancer has continued to show manifestations consistent with a 20 percent rating.  In sum, the Board finds that at the time of the January 2009 rating decision and subsequent to such decision, the evidence does not reflect active prostate cancer and that the Veteran's overall disability picture had thus improved to the extent that a reduction was warranted.  Accordingly, the reduction of the Veteran's prostate cancer rating from 100 percent to 20 percent was proper.

The Board parenthetically notes that the Veteran has been granted entitlement to special monthly compensation for loss of use of a creative organ, effective November 2, 2006, for his erectile dysfunction.

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for restoration of the 100 percent rating previously assigned for prostate cancer.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The reduction in the evaluation of the Veteran's service-connected prostate cancer from 100 percent to 20 percent was proper; the appeal is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


